Case 3:20-cv-00569-MPS Document 1-9 Filed 04/27/20 Page 1 of 3




             EXHIBIT I
     Case 3:20-cv-00569-MPS Document 1-9 Filed 04/27/20 Page 2 of 3




                           Declaration of Tamika Somerville

1. I am currently in custody at Danbury FCI in the low security satellite prison (“FSL”). My
   Bureau of Prisons (“BOP”) Register Number is 33746-068.

2. I am 40 years old. I am 5’9” and I weigh approximately 220 pounds. I use the pronouns
   he/him.

3. I have asthma and hypertension.

4. I am serving a sentence of 15 years for possessing a firearm as a convicted felon. I was
   subject to a 15-year mandatory minimum based on having three prior drug convictions.
   My release date is set for March 20, 2025.

5. In early April I submitted a request to the Warden for compassionate release, and I
   submitted through my Federal Public Defender a request for home confinement.

6. At FSL it is not possible for me to social distance. I can try to keep to myself, but I am
   housed in a dorm style unit with 198 beds. The unit is divided into cubes like office
   cubicles with four people to a cube. The walls of the cubicles are about 4-5 feet high and
   do not reach the ceiling. The beds are not six feet apart.

7. Our unit has 3 bathrooms for all of the prisoners in our dormitory. Each bathroom has 6-8
   toilet stalls and 6-8 showers. Not all of the showers are functional.

8. Meals are brought to all the prisoners in the unit at the same time; meal times are not
   staggered. They are brought on Styrofoam trays. There are not enough places for
   everyone to sit to eat.

9. The counselor’s office has hand sanitizer that I can use when I make a legal call. Hand
   sanitizer is not available in the units.

10. The prisoners have one fabric washable mask each. There are washing machines
    available to us to clean the masks. We do not have another mask to wear while our mask
    is being cleaned.

11. A woman in my unit was removed for fever. She reported that she tested positive for
    COVID-19 on a Tuesday. She was returned to our unit that same Friday. She sleeps in a
    cubicle that touches mine on the top bunk. I sleep on the bottom bunk. After she returned
    from the hospital, I slept with my head away from the wall to try to protect myself.
         Case 3:20-cv-00569-MPS Document 1-9 Filed 04/27/20 Page 3 of 3




   12. I declare under the penalty of perjury that the contents of this declaration are true and
       correct to the best of my knowledge. I will sign a hard copy of this declaration at my
       earliest opportunity.

        I, Renee Pietropaolo, Assistant Federal Public Defender, certify that I reviewed the
information in this declaration with Mr. Somerville by telephone on April 23, 2020, and that he
certified that the information contained in this declaration was true and correct to the best of his
knowledge.

                                               s/ Renee Pietropaolo
                                               Renee Pietropaolo
                                               Assistant Federal Public Defender
                                               Western District of Pennsylvania
                                               April 27, 2020
